Case: 19-41042    Document: 00515805303         Page: 1   Date Filed: 04/01/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 1, 2021
                                 No. 19-41042
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   John David Knowlton,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                              No. 3:18-CR-24-1


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         John David Knowlton possessed 3,469 images and 249 videos of child
   pornography on various devices in his house. He was convicted of one count
   of possession of child pornography and one count of receiving material
   containing child pornography. He now appeals his conviction on the receipt
   count. He argues that he received computer files of child pornography, not
   “material that contains child pornography” as required by the statute. We
   AFFIRM.
Case: 19-41042      Document: 00515805303           Page: 2   Date Filed: 04/01/2021




                                     No. 19-41042


                                          I.
          At the time of his arrest, Knowlton was fifty-three years old, and he
   lived in Pearland, Texas with his wife, his son and daughter-in-law, and his
   three small grandchildren. Law enforcement officers obtained a warrant to
   search Knowlton’s home after discovering that two videos of child
   pornography had been downloaded to an IP address associated with
   Knowlton’s home address. The officers found 3,469 unique images and 249
   unique videos of child pornography on eighteen different devices belonging
   to Knowlton.
          Knowlton’s hoard of child pornography included 363 images of
   infants and toddlers, 26 images of sadomasochism or violence, and at least
   two videos of identified victims of child abuse. Those last two videos showed
   children whom the National Center for Missing and Exploited Children had
   previously identified as victims of sexual abuse. Both videos showed the
   children being sexually abused by adult men.           The longest video in
   Knowlton’s possession was two hours and 52 minutes long.
          Knowlton downloaded files containing these pictures and videos from
   a peer-to-peer file sharing network. Peer-to-peer networks allow users to
   access and download files from shared folders on other users’ computers.
   These networks require a user to type in a search term to find files relating to
   that term. An officer in this case testified that there are certain terms
   frequently used in file names to signal to users that the file contains child
   pornography. The files downloaded to Knowlton’s devices were named with
   terms indicating child pornography, including: “PTHC” (an abbreviation for
   “pre-teen hardcore”), “teen,” “pedo,” “pedophile,” “Lolita,” “child
   erotica,” and other more explicit terms.
          During the search of his home, officers interviewed Knowlton after
   informing him of his rights under Miranda v. Arizona, 384 U.S. 436 (1966).




                                          2
Case: 19-41042      Document: 00515805303            Page: 3    Date Filed: 04/01/2021




                                      No. 19-41042


   While Knowlton admitted downloading and viewing child pornography, he
   told officers that they would find “[m]aybe five, four or five” videos and “not
   that many” pictures. He also told officers that he used a cleaning software to
   remove data from his computer. At one point he told the interviewing officer
   “you know, I don’t really see where it’s against the law to have it. . . .
   Because it’s—it’s available to anybody out there. If you can look for it, you
   can find anything you want.”
          Knowlton was arrested, and a grand jury indicted him on two counts:
   (1) receipt of material containing child pornography in violation of 18 U.S.C.
   § 2252A(a)(2)(B); and (2) possession of material containing an image of child
   pornography in violation of § 2252A(a)(5)(B). Knowlton requested a bench
   trial, and he pleaded not guilty to both counts.            At the close of the
   government’s case in chief, Knowlton moved for judgment of acquittal under
   Federal Rule of Criminal Procedure 29.
          The district court returned a verdict of guilty on both the receipt count
   and the possession count. The district court sentenced Knowlton to 144
   months’ imprisonment for the receipt offense and 120 months’
   imprisonment for the possession offense, running concurrently. The district
   court also imposed fifteen years of supervised release for each offense,
   running concurrently. Knowlton appealed his conviction for the receipt
   offense.
                                           II.
          When a criminal defendant appeals a verdict in a bench trial on
   sufficiency-of-the-evidence grounds, we focus our review on the question
   “whether the finding of guilt is supported by substantial evidence, i.e.,
   evidence sufficient to justify the trial judge, as the trier of fact, in concluding
   beyond a reasonable doubt that the defendant is guilty.” United States v.
   Tovar, 719 F.3d 376, 388 (5th Cir. 2013) (quoting United States v. Esparza,




                                           3
Case: 19-41042      Document: 00515805303            Page: 4    Date Filed: 04/01/2021




                                      No. 19-41042


   678 F.3d 389, 392 (5th Cir. 2012)); see also United States v. Anderson, 932 F.3d
   344, 348 (5th Cir. 2019). We “view all evidence in the light most favorable
   to the government and defer to all reasonable inferences drawn by the trial
   court.” Tovar, 719 F.3d at 388 (quoting United States v. Turner, 319 F.3d 716,
   720–21 (5th Cir. 2003)).
          Typically, we review legal questions of statutory interpretation de
   novo. United States v. Washington, 764 F.3d 491, 496 (5th Cir. 2014); United
   States v. Treft, 447 F.3d 421, 424 (5th Cir. 2006). However, when the
   appellant raises an entirely new legal argument for the first time on appeal,
   we review for plain error. Treft, 447 F.3d at 424. To establish plain error, an
   appellant must show: (1) error; (2) that is plain, i.e., clear or obvious; (3) that
   affects his substantial rights; and (4) that “seriously affect[s] the fairness,
   integrity[,] or public reputation of judicial proceedings.” Puckett v. United
   States, 556 U.S. 129, 135 (2009) (quoting United States v. Olano, 507 U.S. 725,
   736 (1993)); see also United States v. Cooper, 979 F.3d 1084, 1090 (5th Cir.
   2020), cert. denied, No. 20-7122 (Mar. 22, 2021).
                                          III.
          On appeal, Knowlton asks us to vacate his conviction for the receipt
   offense for either of two reasons. First, Knowlton argues that the computer
   files he downloaded are themselves child pornography punishable under
   § 2252A(a)(2)(A), and so he cannot be found guilty of receiving “material
   that contains child pornography” under § 2252A(a)(2)(B).                  Second,
   Knowlton contends that the dates of child-pornography downloads proven at
   trial materially vary from the dates alleged in his indictment. Neither
   argument has merit.
                                           A.
          The government contends that plain error review is required on
   Knowlton’s first argument. We need not address the proper standard of




                                           4
Case: 19-41042       Document: 00515805303        Page: 5   Date Filed: 04/01/2021




                                   No. 19-41042


   review for that argument because it fails even under the stricter de novo
   standard. See United States v. Kieffer, No. 19-30225, 2021 WL 1050167, at *3
   (5th Cir. Mar. 19, 2021).      Although Knowlton asserts that the only
   “material” in his possession were the flash drives and internal and external
   hard drives where he saved the computer files he received, the computer files
   themselves are plainly material containing child pornography.
          Section 2252A takes its definition of “child pornography” from
   § 2256(8). 18 U.S.C. § 2256(8) (defining terms for the chapter in which
   § 2252A appears). Under that definition, child pornography is “any visual
   depiction, including any . . . video, picture, or computer or computer-
   generated image or picture . . . where . . . the production of such visual
   depiction involves the use of a minor engaging in sexually explicit conduct.”
   Id. The term “visual depiction” includes “data stored on computer disk or
   by electronic means which is capable of conversion into a visual image.” Id.
   § 2256(5).     The 3,469 digital images and 249 digital videos found on
   Knowlton’s devices are clearly child pornography under these two
   definitions.
          The files containing those 3,469 digital images and 249 digital videos
   are material containing child pornography. The statute does not define the
   phrase “material that contains child pornography,” and so it must be read
   according to the “ordinary meaning” of the words.          United States v.
   Lauderdale Cnty., 914 F.3d 960, 964 (5th Cir. 2019) (quoting Schindler
   Elevator Corp. v. United States ex rel. Kirk, 563 U.S. 401, 407 (2011)). In
   Knowlton’s view, the phrase should be construed to address only tangible
   units of storage like books, magazines, boxes, and computer disks.
          The text of § 2252(a)(2)(B), however, does not support such a
   limitation. A computer file is “material” because it—as “the basic unit of
   storage”—can be “a medium containing images of child pornography.”




                                         5
Case: 19-41042      Document: 00515805303           Page: 6     Date Filed: 04/01/2021




                                     No. 19-41042


   United States v. Woerner, 709 F.3d 527, 540 (5th Cir. 2013); File, Microsoft
   Computer Dictionary 211 (5th ed. 2002).           Knowlton’s computer files
   “contain” child pornography because the computer files comprise the data
   within them. See Contain, The American Heritage Dictionary Second College
   Edition 315 (1982) (defining “contain” to mean “1. To have within; enclose.
   2. To have as component parts; comprise; include.”).                 Receipt of
   pornographic computer files is properly chargeable as receipt of material
   containing child pornography under § 2252A(a)(2)(B).
          As the government notes, this conclusion comports with the cases in
   this circuit and our sister circuits upholding convictions for receipt or
   distribution of material containing child pornography when the alleged
   “material” was computer files. E.g., United States v. Ross, 948 F.3d 243, 245
   (5th Cir.), cert. denied, 141 S. Ct. 305 (2020); United States v. Barton, 879 F.3d
   595, 596 (5th Cir. 2018); United States v. Roetcisoender, 792 F.3d 547, 549–50
   (5th Cir. 2015) (involving facts remarkably similar to this case); United States
   v. Winkler, 639 F.3d 692, 699 (5th Cir. 2011); United States v. Irving, 452 F.3d
   110, 120–22 (2d Cir. 2006); United States v. MacEwan, 445 F.3d 237, 240–41
   (3d Cir. 2006); United States v. Stout, 509 F.3d 796, 797–98 (6th Cir. 2007);
   United States v. Sturm, 673 F.3d 1274, 1277 (10th Cir. 2012); United States v.
   Bobb, 577 F.3d 1366, 1369–70, 1375 (11th Cir. 2009).
                                          B.
          Knowlton’s second argument fails on de novo review. According to
   Knowlton, the evidence at trial permitted the judge to conclude only that five
   files contained child pornography, and the dates of receipt proven for those
   files materially vary from the dates alleged in the indictment. We disagree on
   both points.
          As an initial matter, the evidence at trial indicated that far more than
   five files contained child pornography. The 3,469 image files and 249 video




                                           6
Case: 19-41042         Document: 00515805303              Page: 7       Date Filed: 04/01/2021




                                          No. 19-41042


   files were named with sexually explicit conventions indicating child
   pornography. The district court itself viewed two videos from files bearing
   similar sexually explicit names. Further, an officer testified at trial that he
   personally viewed all 3,469 images and 249 videos to confirm they contained
   child pornography. The district court “was free to conclude, based on all the
   circumstances, that” there were many more than just five files of child
   pornography. Winkler, 639 F.3d at 700.
           But even if there were only five files, the dates of receipt Knowlton
   points to for those files do not materially vary from the dates alleged in the
   indictment. When the evidence at trial varies from the facts alleged in an
   indictment, the question is whether the defendant was fairly put on notice to
   defend himself. See United States v. Smith, 523 F.2d 771, 778 (5th Cir. 1975).
   “[A] variance between allegations and proof is fatal only when it affects the
   substantial rights of the defendant by failing to sufficiently notify him so that
   he can prepare his defense and will not be surprised at trial.” United States
   v. Reed, 908 F.3d 102, 122 (5th Cir. 2018) (quoting United States v. Girod, 646
   F.3d 304, 317 (5th Cir. 2011)). If an indictment uses the term “on or about”
   to allege a date, the government is “not required to prove the exact date; it
   suffices if a date reasonably near is established.”1 United States v. Valdez, 453
   F.3d 252, 260 (5th Cir. 2006) (quoting United States v. Grapp, 653 F.2d 189,
   195 (5th Cir. Unit A Aug. 1981)).




           1
             Knowlton incorrectly relies on United States v. Perry, which is simply not relevant
   to this case. 638 F.2d 862 (Fifth Cir. Unit A. Mar. 1981). Perry did not involve a material
   variance from a date alleged in an indictment. Rather, in Perry the government
   impermissibly attempted to prove the value of goods trafficked in a particular shipment by
   counting the value of different goods trafficked in different shipments and not referred to
   in the indictment. Id. at 871; see also 18 U.S.C. § 2311 (defining “value” to include “the
   aggregate value of all goods . . . referred to in a single indictment”).




                                                7
Case: 19-41042     Document: 00515805303              Page: 8   Date Filed: 04/01/2021




                                       No. 19-41042


          The indictment alleged that Knowlton received material containing
   child pornography “[f]rom on or about February 6, 2016, through on or about
   March 8, 2016.” The “on or about” language let Knowlton know that the
   timeframe for the allegations was approximate. Knowlton concedes that the
   government proved date of receipt for at least two of the five files: January
   13, 2016 and November 29, 2015.
          That is a variance of at most two and a half months. We have
   previously found that temporal variances of up to twelve months were not
   material. See Girod, 646 F.3d at 316 (affirming a conviction with a four-month
   variance); United States v. Wilson, 116 F.3d 1066, 1089 (5th Cir. 1997)
   (affirming a conviction with a five-month variance), vacated on other grounds
   sub nom. by United States v. Brown, 161 F.3d 256 (5th Cir. 1998) (en banc);
   United States v. Bowman, 783 F.2d 1192, 1197 (5th Cir. 1986) (affirming a
   conviction with a three-month variance); Russell v. United States, 429 F.2d
   237, 238 (5th Cir. 1970) (affirming a conviction with a twelve-month
   variance). The two-and-a-half-month variance was well within the timeframe
   that Knowlton could expect to encounter at trial given the “on or about”
   language in the indictment.
                                   *        *         *
          Because Knowlton’s computer files are “material that contain[] child
   pornography,” and because the proof at trial did not materially vary from the
   allegations in the indictment, the judgment of the district court is
   AFFIRMED. We REMAND for the district court to correct a clerical
   error in the judgment, which mistakenly indicated that Knowlton pleaded
   guilty instead of being found guilty after a bench trial. See Fed. R. Crim. P.
   36; Cooper, 979 F.3d at 1092.




                                            8